Exhibit 10.31

Via Hand Delivery

November 17, 2009

Kimberley Partoll

22000 AOL Way

Dulles, VA 20166

Separation Agreement and Release of Claims

Dear Kimberley:

This letter will serve as confirmation that your employment with AOL Inc.
(together with any successors, subsidiaries, merged entities, parent entities
and their respective affiliates, “AOL” or “the Company”) is being terminated
without cause. This Separation Agreement and Release of Claims (“Separation
Agreement”), upon your signature after your Separation Date, will constitute the
complete agreement between you and the Company regarding the terms of your
separation from employment. This agreement supersedes and replaces all prior
agreements, unless explicitly provided for in this Separation Agreement.

1. Your employment with the Company has been terminated without cause as of the
close of business on October 1, 2009 (your “Separation Date”). During the period
from September 16, 2009 through your Separation Date, you acknowledge that you
did not have day-to-day responsibilities and were not expected to work from the
office; however, you provided transition services to AOL and performed projects
requested by the Chief Executive Officer of the Company, or his designee or
successor. Such transitional services consumed approximately fifty (50%) percent
of the time that you devoted to your full-time responsibilities. Accordingly,
October 1, 2009 is the date of your separation from service with respect to
Section 409A as defined in your April 23, 2008 Agreement (your “Agreement”). The
Company represents that you were not a “specified employee” as of your
separation from service, for purposes of 409A application. You are relying upon
this representation by the Company in accepting the consideration in this
Separation Agreement. In the event there is a determination to the contrary, in
spite of the Company’s belief and representation that you were not a “specified
employee” as of your separation from service, within the meaning of 409A, then
the Company shall take all steps to make you whole, including any gross ups,
payments of taxes, penalties and interest, and shall further compensate you for
any losses as a result of such contrary determination, including any legal, tax
and financial fees incurred by you associated with any challenge, determination
and/or compliance. If any provision of this Agreement would cause you to incur
any additional tax or interest under Section 409A of the Internal Revenue Code
of 1986, as amended (“the Code”), any regulations or Treasury guidance
promulgated thereunder, the Company shall reform such provision, provided that
the Company shall: (i) maintain, to the maximum extent practicable, the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code; and (ii) notify and consult with you regarding such
amendments or modifications prior to the effective date of any such change.

In addition to the payments under paragraph 6, if it shall be determined that
any event or any payment, vesting, distribution, or transfer by the Company (or
any successor, affiliate or by any other person) to you or for your benefit
under the terms of this Agreement or otherwise



--------------------------------------------------------------------------------

would be subject to or result in the imposition of the excise tax under
Section 4999 of the Code (and any regulations issued thereunder, any successor
provision, and any similar provision of state or local income tax law)
(collectively, the “Excise Tax”), then the Company shall pay to you a lump sum
(“Tax Equalization Payment”) in an amount sufficient that, after payment of the
federal, state or local income, employment or other required taxes (other than
taxes that may be imposed by Section 409A of the Code)(“Regular Taxes”), you
shall receive an amount equal to the Excise Tax. Such payment shall be made
within 15 days of the date which you remit such Excise Tax. In determining the
amount of any Regular Taxes, the maximum applicable, marginal rate of tax for
the year in which the Tax Equalization Payment is payable shall be used. The
amount of this Tax Equalization Payment shall be determined by the Company's
independent accountants.

Your rights under any stock option or restricted stock unit awards shall be
determined in accordance with the terms and provisions of the equity plans and
agreements under which any grants of stock options or awards of restricted stock
units were granted, based on an October 1, 2009 Separation Date. If you accept
other employment with AOL or with any Time Warner company within thirty days of
your Separation Date, you will not be eligible to receive any of the benefits
set forth in this Separation Agreement, unless specified herein, and this
Separation Agreement shall become null and void.

2. On the next regularly scheduled pay date following your Separation Date, or
sooner if local law requires, you received a check for all unpaid wages and any
accrued, unused vacation or paid time off from January 1, 2009, or longer if
required by state law, due through your Separation Date, less applicable
deductions and withholdings.

3. Your medical, dental and vision benefits continued through the end of the
month in which your Separation Date occurs. With respect to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), your COBRA period began on the
first day of the month following your Separation Date. You received separate
information regarding your option to continue health benefits under COBRA after
your Separation Date. Your Company-paid life insurance continued through the end
of the month in which your Separation Date occurs. All other benefits terminated
on your Separation Date.

4. Prior to your departure on your Separation Date, you acknowledge that you
have:

 

  a. resigned from any and all positions you hold as an officer and/or director
of AOL LLC and from each of its direct and indirect subsidiaries and/or
affiliates (using the four attached resignation letters, which contain a true
and accurate list of all of the entities for which you serve as a director,
managing director, chairman, representative, authorized person, officer, or
other appointment on behalf of the Company, any of its group companies, or any
of its direct or indirect subsidiaries, and which letters, where notice of your
resignation is required to be filed with the applicable authorities, the
Company agrees to cause to be timely filed with such applicable authorities);
and

 

  b.

returned to the the Company, all the Company property in your possession,
including, but not limited to, your SecurID, keys, computers, corporate credit
cards, pagers, telephones, parking permits and the original and all copies of
any written, recorded, or computer readable information about Company practices,
procedures, trade secrets, customer lists or product marketing associated
with the Company’s

 

2



--------------------------------------------------------------------------------

 

business and any other information deemed proprietary or confidential in
accordance with Company policies. By signing this Separation Agreement, you
represent that you will return all Company confidential or proprietary
information in your possession and that you will take all reasonable steps to
protect the confidentiality of such Company information during your employment.
Notwithstanding the foregoing or anything else in this Separation Agreement to
the contrary, you will be permitted to keep your Company-provided Blackberry
once it has been reviewed and all appropriate Company data removed from the
device (provided that your “contacts list” will not be removed). By signing this
Separation Agreement, you agree that you are bound by all the terms of the
Standards of Business Conduct through your Separation Date and the Company’s
CNPR Agreement, which remains in full force and effect after your Separation
Date, with the following exception:

Notwithstanding any prior agreement between you and the Company (including,
without limitation, any Confidentiality, Non-Competition and Property Rights
Agreement), after the Separation Date, you shall not be prevented from owning,
controlling, managing, or working for any business except only that, for the
six-month period immediately following the Separation Date (the “Restricted
Period”), you will not, anywhere in the United States or any country in
which the Company is now operating, directly or indirectly participate in the
ownership, control or management of, or be employed by, Yahoo!, Inc., Google
Inc., Microsoft Corporation, IAC/InterActive Corp., News Corp., Viacom Inc. or
Disney, or any of their respective subsidiaries, affiliates or successors (each
a “Restricted Entity”); provided that this restriction does not prevent you from
(i) working in a capacity that does not compete with the specific business
of the Company in which you were engaged or had material knowledge during the
last two years of your employment with the Company, or (ii) owning as a passive
investor not more than 1% of the outstanding stock of any class of a competitor
entity that is publicly traded. In the event that you wish to work for a
Restricted Entity during the Restricted Period, you may send written notice of
that request to the Company, at which time the Company may elect to waive the
application of this Paragraph 4 and to allow you to work for that Restricted
Entity during the Restricted Period.

5. You and the Company disagree on what you may be entitled to if you do not
enter into this Agreement. You acknowledge that the Company is making the
payments and providing the benefits to you because you are signing a Release of
claims. The Company would not otherwise provide you these payments and benefits
without a release of claims.

6. In exchange for your execution of this Separation Agreement, the Company will
provide you the following and the following terms shall apply:

 

  a. An amount equal to four (4) years of your current Base Salary of $625,000
($2,500,000), less applicable withholdings, payable in a lump sum, subject to
paragraph 6(d) below. This payment will not be eligible for deferrals to the
Company’s 401(k) plan.

 

  b. An amount equal to four (4) years of your bonus at 100% of $625,000
($2,500,000), less applicable withholdings, payable in a lump sum, subject to
paragraph 6(d) below. This payment will not be eligible for deferrals to the
Company’s 401(k) plan.

 

3



--------------------------------------------------------------------------------

  c. If you elect to enroll in COBRA benefit continuation, the Company will pay
the cost of medical, dental and vision benefit coverage under COBRA for eighteen
(18) months beginning the first day of the calendar month following the
termination of your employment.

 

  d. The payments made under paragraphs 6(a) - 6(b) will be paid within thirty
(30) days of the Separation Date or the “effective date” of the signed
Separation Agreement, as set forth in paragraph 18 below, whichever is later,
but no later than March 15 of the calendar year following the year of the
termination of your employment.

 

  e. You shall not be entitled to notice and severance under any policy or plan
of the Company (the payments set forth in this Severance Agreement being given
in lieu thereof).

 

  f. Except as set forth in paragraphs 6(b) and 6(b), you shall not be entitled
to receive any other bonus or pro-rated bonus payment.

 

  g. The payments under paragraphs 6(a) — 6(b) shall be made without regard to
any duty to mitigate damages and shall not be reduced by any compensation
received by you from any subsequent employment.

7. The payments and other benefits set forth in paragraph 6 are being offered
solely in consideration for your execution of this Separation Agreement,
including a release of all claims against the Company as set forth in paragraph
8 below. The payments are not an admission of any wrongdoing by the Company.

8. In exchange for the Company’s agreement as stated above, you agree to release
and discharge unconditionally the Company and any successors, subsidiaries,
affiliates, related entities, predecessors, merged entities and parent entities,
and their respective officers, directors, stockholders, employees, benefit plan
administrators and trustees, agents, attorneys, insurers, representatives,
affiliates, successors and assigns, from any and all claims, actions, causes of
action, demands, obligations or damages of any kind arising from your employment
with the Company and the separation of that employment or otherwise, including
the notice of your termination, whether known or unknown to you, which you ever
had or now have upon or by reason of any matter, cause or thing, up to and
including the day on which you sign this Separation Agreement. The claims you
are waiving include, but are not limited to, all claims arising out of or
related to any stock options held by you or granted to you by the Company which
are scheduled to vest subsequent to your Separation Date; all claims under Title
VII of the Civil Rights Act of 1964, as amended; all claims under the Worker
Adjustment and Retraining Notification Act (WARN) or similar state statutes; all
claims under the Americans with Disabilities Act; all claims under the Age
Discrimination in Employment Act; all claims under the National Labor Relations
Act; all claims under the Older Workers Benefit Protection Act (“OWBPA”); all
claims under the Family and Medical Leave Act, to the extent permitted by law,
all claims under the Employee Retirement Income Security Act; all claims under
42 U.S.C. § 1981; all claims under the Sarbanes-Oxley Act of 2002; all claims
under state antidiscrimination laws; except in California, all claims for
unreimbursed business expenses; all claims under any principle of common law;
all claims concerning any right to reinstatement; and all claims for any type of
relief from the Company, whether federal, state or local, whether statutory,
regulatory or common law, and whether tort, contract or otherwise, to the
fullest

 

4



--------------------------------------------------------------------------------

extent permitted by law. This release of claims does not affect any claim for
workers’ compensation benefits, unemployment benefits or other non-waivable
administrative claims, your vested rights, if any, in the Company’s 401(k) plan,
your rights to exercise any and all Company stock options held by you that are
exercisable as of your Separation Date during the applicable period of exercise
and in accordance with all other terms of those options and the stock options
plans, agreements, and notices under which such options were granted, or your
right to enforce the terms of this Separation Agreement.

Notwithstanding the foregoing, in the event any of the Company’s successors,
subsidiaries, affiliates, related entities, predecessors, merged entities and
parent entities, or their respective officers, directors, stockholders,
employees, benefit plan administrators and trustees, agents, attorneys,
insurers, representatives, affiliates, successors and assigns bring any claim
against you, you shall have the right to fully defend against such claims and
may bring any counterclaims against such individuals or entities, without regard
to this release.

9. In exchange for your agreement and covenants contained in this Agreement, the
Company agrees to release and discharge you unconditionally, from any and all
claims, actions, causes of action, demands, obligations or damages of any kind
arising out of or relating to your employment with the Company, the separation
of that employment, whether known or unknown to them, which they ever had or now
have upon or by reason of any matter, cause or thing, up to and including the
day on which the Company signs this Separation Agreement. The claims they are
waiving include, but are not limited to, all claims under any principle of
common law; and all claims for any type of relief from you, whether federal,
state or local, whether statutory, regulatory or common law, and whether tort,
contract or otherwise, to the fullest extent permitted by law. This release of
claims does not affect the Company’s right to enforce the terms of this
Separation Agreement.

10. The Company will provide you, within fifteen (15) days of your signature on
this Separation Agreement, a full copy of your personnel file. Within seven
(7) days of receipt of the file, you will mark any documents that you would like
removed from the personnel file. Those documents marked and any copies of those
documents will be removed from the personnel file and personnel records, and
shall be held under seal by outside counsel for the Company. The documents held
under seal shall not be released absent Court Order, subpoena or other
compulsory process. A release signed by you shall not be sufficient to release
the documents; however, a letter requesting the release of the documents from
your personal counsel shall be sufficient. Notwithstanding anything in this
paragraph, the Company shall not be limited in its right to maintain accurate
information in its personnel records in order to appropriately respond to any
governmental agency or in any governmental or legal proceeding or to provide its
benefit vendors with accurate information. In the event the Company believes
that any of the information that you have requested be removed and kept under
seal is provided to any governmental agency or in any governmental or legal
proceeding or provided to its benefit vendors, the Company shall notify you in
writing within 10 days of such event and the reasons therefore.

11. The Company will provide you, within fifteen (15) days of your signing this
Separation Agreement, a letter of recommendation, in a substantially and
materially similar form as attached as Attachment 1, on AOL letterhead, signed
by Timothy Armstrong, as CEO of AOL.

12. Except as set forth in Paragraph 11, the Company shall provide only a
neutral reference for any inquiries from prospective employers, and shall
affirmatively state that AOL’s policy is to provide only a Neutral Reference,
and they will provide only the dates of employment, positions held, and salary
information, if appropriate.

 

5



--------------------------------------------------------------------------------

13. You agree to reasonably assist the Company, in connection with any
litigation, investigation or other matter involving your tenure as an employee,
officer, or director of the Company, including, but not limited to, meetings
with Company representatives and counsel and giving testimony in any legal
proceeding involving the Company. The Company will pay you reasonable
compensation for the time you spend on such matters and reimburse you for all
reasonable out-of-pocket expenses incurred in rendering such assistance to the
Company (not including attorney’s fees unless required by federal, state or
local law).

14. The parties understand and agree that the terms of this Separation Agreement
are confidential, and they agree not to disclose to others the terms of this
Separation Agreement, except as otherwise permitted by law or with the written
consent of each other, provided however, that this paragraph 14 does not
preclude disclosure to your immediate family or for purposes of securing
professional financial, tax or legal services, and for the Company on a strictly
need to know basis, provided further that, prior to making any such disclosure,
the parties will inform any such persons that this confidentiality clause is in
effect and that they are also bound by it.

15. The parties agree not to affirmatively encourage or assist any person or
entity in litigation against each other. This provision does not prohibit either
party responding to a valid subpoena for documents or testimony or other lawful
process; however, the parties agree to provide the other party with prompt
notice of any such subpoena or process. The parties agree that they will not
attempt to admit this Separation Agreement into evidence in any proceeding
except one to enforce the terms of this Separation Agreement.

16. The Parties agree not to make any disparaging or untruthful remarks or
statements about each other. The Company further agrees that it will take
measure to ensure that its officers or senior executives (defined as the CEO and
all direct reports to the CEO) do not make any disparaging or untruthful remarks
or statements about your employment with the Company. Nothing in this Agreement
prevents you or the Company from making truthful statements when required by
law, court order, subpoena, or the like, to a governmental agency or body.

17. In accordance with the terms of this Agreement, you agree that in the event
you are found in a court of law to be in breach of any of your obligations under
this Separation Agreement, the Company may be entitled to receive the full
amount paid under paragraph 6 above unless otherwise determined by the court and
the Company will be entitled to obtain all other remedies provided by law or
equity. In the event the Company is found in a court of law to be in breach of
its obligations under this Separation Agreement, you will be entitled to
appropriate relief as determined by the court. If any term or clause of this
Separation Agreement should ever be determined to be unenforceable, you and the
Company agree that this will not affect the enforceability of any other term or
clause of this Separation Agreement.

18. Pursuant to the Older Workers Benefit Protection Act of 1990 (“OWBPA”), you
acknowledge and warrant the following: (i) that you are waiving rights and
claims for age discrimination under the ADEA and OWBPA, in exchange for the
consideration described above, which is not otherwise due to you; (ii) you have
consulted with an attorney before signing this Release and Waiver; (iii) you are
not waiving rights or claims for age discrimination that

 

6



--------------------------------------------------------------------------------

may arise after the effective date of this Release and Waiver; (iv) you have
been given a period of at least twenty-one (21) days in which to consider this
Release and Waiver and the waiver of any claims you have or may have under law,
including your rights under the ADEA and OWBPA, before signing below; and
(v) you understand that you may revoke the waiver of your age discrimination
claims under the ADEA and OWBPA within seven (7) days after your execution of
this Release and Waiver, and that such waiver shall not become effective or
enforceable until seven (7) days after the date on which you execute this
Release and Waiver.

To revoke, you must send a written statement of revocation delivered by
certified mail to AOL LLC, Attn: Michaela Oliver, 22110 Pacific Blvd, Dulles, VA
20166. The revocation must be received no later than 5:00 p.m. on the seventh
day following your execution of this Separation Agreement. If you do not so
revoke, the eighth day following your acceptance will be the “effective date” of
this Separation Agreement. If you have not returned the executed Separation
Agreement within the time permitted, then the Company's offer will expire by its
own terms at such time.

19. This Agreement shall be interpreted, construed and enforced in all respects
in accordance with the laws of the Commonwealth of Virginia except for its
conflicts of laws principles. Each Party irrevocably consents to the exclusive
jurisdiction, forum and venue of the Circuit Court of Loudoun County, Virginia,
and the United States District Court for the Eastern District of Virginia
(Alexandria Division) over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective subsidiaries,
affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby.

To accept the Separation Agreement, you must sign below on or after your
Separation Date and return one entire copy to AOL LLC, Attn: Michaela Oliver,
22110 Pacific Blvd., Dulles, VA 20166. (An extra copy for your files is
enclosed.)

 

Sincerely, /s/ David Harmon David Harmon Executive Vice President, Human
Resources AOL LLC

 

7



--------------------------------------------------------------------------------

By signing this Separation Agreement, I acknowledge that: I have had the
opportunity to review this Separation Agreement carefully with legal or other
personal advisors of my own choice; I understand that by signing this Separation
Agreement I am releasing the Company of all claims against it; I have read this
Separation Agreement and understand its terms; I have been given a reasonable
period of time to consider its terms and effect and to ask any questions I may
have; I voluntarily agree to the terms of this Separation Agreement.

 

AGREED AND ACCEPTED:    

/s/ Kimberley A. Partoll

   

November 20, 2009

        Kimberley Partoll     Date

 

8